In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-0693V
                                    Filed: September 27, 2019
                                          UNPUBLISHED


    FLINT ALLEN,

                          Petitioner,                        Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Influenza (Flu) Vaccine; Guillain-
    SECRETARY OF HEALTH AND                                  Barre Syndrome (GBS)
    HUMAN SERVICES,

                         Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Julia Marter Collison, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On May 16, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (“GBS”) after
receiving the influenza vaccination on October 21, 2016. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

      On April 25, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for his GBS. On September 27, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $93,700.19,
representing $92,500.00 in compensation for petitioner’s past and future pain and



1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
suffering3 and $1,200.19 in compensation for petitioner’s past unreimbursable
expenses. Proffer at 1-2. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Id. Based on the record as a whole, the undersigned finds
that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $93,700.19, representing $92,500.00 in
compensation for petitioner’s actual and projected pain and suffering and
$1,200.19 in compensation for petitioner’s past unreimbursable expenses in the
form of a check payable to petitioner, Flint Allen. This amount represents
compensation for all damages that would be available under § 15(a).

The clerk of the court is directed to enter judgment in accordance with this decision. 4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
 Any amounts awarded for future pain and suffering have been reduced to net present value. See
§ 15(a)(4) (requiring this reduction for amounts awarded for projected pain and suffering).
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


 FLINT ALLEN,

                  Petitioner,                           No. 18-693V
                                                        Chief Special Master Dorsey
 v.                                                     ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                  Respondent.


               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On May 16, 2018, Flint Allen (“petitioner”) filed a petition for compensation under the

National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act” or

“Act”), alleging that he suffered Guillain-Barré Syndrome (“GBS”) as a result of an influenza

(“flu”) vaccine administered to him on October 21, 2016. On April 25, 2019, the Secretary of

Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that petitioner’s

GBS case is appropriate for compensation under the terms of the Act, and on April 25, 2019, the

Special Master issued a Ruling on Entitlement finding petitioner entitled to compensation.

I.        Items of Compensation

          A.     Pain and Suffering

          Respondent proffers that Flint Allen should be awarded $92,500.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents Flint Allen’s expenditure of past

unreimbursable expenses as a result of his vaccine injury. Respondent proffers that petitioner

should be awarded past unreimbursable expenses in the amount of $1,200.19, as provided under

the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to Flint Allen should be made through

a lump sum payment as described below and requests that the Special Master’s decision and the

Court’s judgment award the following1: a lump sum payment of $93,700.19, representing

compensation for pain and suffering ($92,500.00), and past unreimbursable expenses

($1,200.19), in the form of a check payable to petitioner, Flint Allen.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Flint Allen:                                 $93,700.19



                                              Respectfully submitted,


                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division
1
       Should petitioner die prior to entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future lost
earnings and future pain and suffering.
                                                 2
                              ALEXIS B. BABCOCK
                              Assistant Director
                              Torts Branch, Civil Division

                              /s/ Julia M. Collison
                              JULIA M. COLLISON
                              Trial Attorney
                              Torts Branch, Civil Division
                              U.S. Department of Justice
                              P.O. Box 146
                              Ben Franklin Station
                              Washington, DC 20044-0146
                              Tel: (202) 305-0102

Dated:   September 27, 2019




                                 3